DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 21-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation “[wherein exposing the dielectric layer to the e-beam treatment process comprises] removing water, carbon dioxide, hydrocarbons, or combinations thereof from the dielectric layer” in lines 1-3. The limitation was not described in the specification as originally filed and constitutes new matter. 
Claim 21 recites the limitation “a low-k dielectric comprising … a first volumetric density; … a treated dielectric comprising … a second volumetric density greater than the first volumetric density” in lines 2-10. The limitation was not described in the specification as originally filed and constitutes new matter. The specification only describes volumetric density of the treated dielectric, for example, in paragraph [00029] (“treated layer 400 can have: … a density between about 1.2 gr/cm3 and about 1.4 gr/cm3”). The specification does not describes volumetric density of the low-k dielectric, before treatment. 
Claim 26 recites the limitation “[wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam] to promote a reaction between precursor and reactant gases on the surface of the substrate” in lines 1-4. The limitation was not described in the specification as originally filed and constitutes new matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 6,583,048) in view of Nishiyama (US 5,429,995), Li (US 2004/0137758) and Lee (US 2002/0155695).
Regarding claim 1, Vincent discloses a method, comprising: 
depositing, using a deposition method, a dielectric layer on a surface of a substrate, wherein the dielectric layer, as-deposited by the deposition method, comprises a dielectric constant lower than about 3.9 and a carbon atomic concentration between about 15% and about 20% (see Vincent, column 1, line 37; column 4, lines 30-46);
exposing the as-deposited dielectric layer to a thermal treatment process (see Vincent, column 14, lines 50-65).
Vincent discloses the deposition method is a plasma enhanced CVD deposition method (see Vincent, column 4, lines 30-36). Vincent does not explicitly disclose an electron beam (e-beam) assisted deposition method.
Nishiyama teaches an electron beam excited plasma CVD deposition method (see Nishiyama, column 5, lines 27-40). Thus Nishiyama teaches an electron beam (e-beam) assisted deposition method, assisting plasma CVD deposition. 
Vincent and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include an electron beam (e-beam) assisted deposition method, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming an insulating film (see Nishiyama, column 5, lines 27-40).
Vincent discloses the thermal treatment process. Vincent does not explicitly disclose an e-beam treatment process at a temperature below 300 °C.
Li teaches an e-beam treatment process at a temperature below 300 °C (see Li, [0051], [0056]).
Vincent and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include an e-beam treatment process at a temperature below 300 °C, as taught by Li, in order to improve mechanical strength of a low dielectric film (see Li, [0050]).
Vincent does not explicitly disclose etching the dielectric layer to form openings; and filling the openings with a conductive material to form conductive structures.
Lee teaches etching the dielectric layer (361) to form openings (46); and filling the openings with a conductive material (56) to form conductive structures (56’) (see Lee, FIGS. 2B and 2E-2F, [0022]-[0025]).
Vincent and Lee are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include etching the dielectric layer to form openings; and filling the openings with a conductive material to form conductive structures, as taught by Lee, in order to provide an interconnect structure (see Lee, [0004], [0010]).
Regarding claim 3, Vincent in view of Nishiyama, Li and Lee teaches the method of claim 1.
Vincent discloses wherein depositing the dielectric layer with the deposition method comprises depositing the dielectric layer at a temperature of 325 °C (see Vincent, TABLE 5).
Vincent does not explicitly disclose a temperature between about 24 °C and about 300 °C.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Nishiyama teaches the e-beam assisted deposition method (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Vincent in view of Nishiyama, Li and Lee teaches the method of claim 1.
Li teaches wherein exposing the as-deposited dielectric layer to the e-beam treatment process comprises exposing the as-deposited dielectric layer to an e-beam at a temperature between about 100 °C and about 300 °C and in an ambient comprising one or more of helium, argon, nitrogen, oxygen, hydrogen, carbon monoxide, carbon dioxide, and nitrous oxide (see Li, [0056]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Vincent in view of Nishiyama, Li and Lee teaches the method of claim 1.
Vincent discloses wherein depositing the dielectric layer with the deposition method comprises depositing the dielectric layer using a precursor comprising tetraethyl orthosilicate (TEOS), methyl-diethoxy-dilane (mDEOS), hexamethyldisiloxane (HMDSO), tri-methylsilane (3MS), or tetra-methylsilane (4MS) (see Vincent, TABLE 5).
Nishiyama teaches the e-beam assisted deposition method (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Vincent in view of Nishiyama, Li and Lee teaches the method of claim 1.
Vincent discloses wherein depositing the dielectric layer with the deposition method comprises depositing the dielectric layer using a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16) (see Vincent, column 14, lines 50-57).
Nishiyama teaches the e-beam assisted deposition method (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Vincent in view of Nishiyama, Li and Lee teaches the method of claim 1.
Vincent discloses wherein exposing the dielectric layer to the treatment process comprises removing water, carbon dioxide, hydrocarbons, or combinations thereof from the dielectric layer (see Vincent, column 14, lines 58-65).
Li teaches the e-beam treatment process (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claims 15-16, 19-20 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee et al., Characteristics of low-κ SiOC films deposited via atomic layer deposition, Thin Solid Films 645 (2018) 334–339) in view of Nguyen (US 2006/0079099).
Regarding claim 15, Lee discloses a method, comprising: 
depositing, over a substrate, a dielectric material comprising a carbon atomic concentration; 
treating the dielectric material, wherein treating the dielectric material comprises: 
annealing the dielectric material at a temperature to densify the dielectric material (see Lee, 1.1, 2.3, Table 1).
Lee does not explicitly disclose with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process performed at a lower temperature than that of the annealing.
Nguyen teaches plasma treatment in addition to thermal treatment (i.e., annealing) that set the carbon atomic concentration of dielectric material (see Nguyen, [0048], [0060]). Thus Nguyen teaches with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process.
Lee does not explicitly disclose etching the treated dielectric material to form openings; and filling the openings with a conductive material.
Nguyen teaches etching the treated dielectric material to form openings; and filling the openings with a conductive material (see Nguyen, [0072]).
Lee and Nguyen are analogous art because they both are directed to semiconductor device manifesting and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Nguyen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process; etching the treated dielectric material to form openings; and filling the openings with a conductive material, as taught by Nguyen, in order to remove porogen from final film, and in order to form a conductor layer (see Nguyen, [0048], [0072]).
Lee discloses annealing at a temperature above room temperature. Nguyen teaches a plasma process performed at 200 °C to 450 °C (see Nguyen, [0055]). 
Lee does not explicitly disclose annealing at a temperature above 450 °C. 
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 16, Lee in view of Nguyen teaches the method of claim 15.
Lee discloses wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof; and a deposition pressure between about 10 mTorr and about 10 Torr (see Lee, 1.1).
Regarding claim 19, Lee in view of Nguyen teaches the method of claim 15.
Lee discloses wherein treating the dielectric material comprises forming a treated dielectric material with a refractive index between about 1.42 and about 1.48 (see Lee, FIG. 3).
Regarding claim 20, Lee in view of Nguyen teaches the method of claim 15.
Nguyen teaches wherein treating the dielectric material further comprises exposing the dielectric material to ultra-violet light to form pores in the dielectric material (see Nguyen, [0048], [0051]: removing porogen creates pores), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 28, Lee in view of Nguyen teaches the method of claim 15.
Lee discloses wherein the annealing tunes film properties of the dielectric material including one or more of density, porosity, adhesion, and surface quality (see Lee, 2.3).
Regarding claim 29, Lee in view of Nguyen teaches the method of claim 15.
Lee discloses adding a porogen (methyl) precursor during deposition of the dielectric material to form pores in the dielectric material (see Lee, I. Introduction).
Regarding claim 30, Lee in view of Nguyen teaches the method of claim 15.
Nguyen teaches wherein the carbon atomic concentration is substantially the same after the two-step treatment (see Nguyen, [0060]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 31, Lee in view of Nguyen teaches the method of claim 15.
Nguyen teaches wherein treating the deposited dielectric material comprises forming a network of pores (see Nguyen, [0048], [0051]: removing porogen creates pores), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 6,583,048) in view of Rusli (Rusli et al., Effects of annealing on low dielectric constant carbon doped silicon oxide films, Diamond & Related Materials 15 (2006) 133 – 137) and Nguyen (US 2006/0079099).
Regarding claim 15, Vincent discloses a method, comprising: 
depositing, over a substrate, a dielectric material comprising a carbon atomic concentration (see Vincent, Abstract; column 4, lines 31-45); 
treating the dielectric material, wherein treating the dielectric material comprises: annealing the dielectric material (see Vincent, column 14, lines 58-65).
Vincent does not explicitly disclose annealing the dielectric material at a temperature above 450 °C to densify the dielectric material.
Rusli teaches annealing the dielectric material at a temperature above 450 °C to densify the dielectric material (see Rusli, sections 2-3)
Vincent and Rusli are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Rusli because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include annealing the dielectric material at a temperature above 450 °C to densify the dielectric material, as taught by Rusli, in order to increase porosity in the films (see Rusli, section 3)
Vincent does not explicitly disclose
with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process performed at a lower temperature than that of the annealing; etching the treated dielectric material to form openings; and filling the openings with a conductive material.
Nguyen teaches plasma treatment in addition to thermal treatment (i.e., annealing) that set the carbon atomic concentration of dielectric material; the plasma treatment is performed at 200 °C to 450 °C (see Nguyen, [0048], [0055], [0060]). Thus Nguyen together Rusli teaches with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process performed at a lower temperature than that of the annealing.
Nguyen also teaches etching the treated dielectric material to form openings; and filling the openings with a conductive material (see Nguyen, [0072]).
Vincent and Nguyen are analogous art because they both are directed to semiconductor device manifesting and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Nguyen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include with a two-step treatment to set the carbon atomic concentration; after the annealing, exposing the densified dielectric material to a plasma process performed at a lower temperature than that of the annealing; etching the treated dielectric material to form openings; and filling the openings with a conductive material, as taught by Nguyen, in order to remove porogen from final film, and in order to form a conductor layer (see Nguyen, [0048], [0072]).
Regarding claim 27, Vincent in view of Rusli and Nguyen teaches the method of claim 15.
Vincent discloses wherein depositing the dielectric material comprises depositing the dielectric material using one or more of a plasma-enhanced chemical vapor deposition (PECVD) process, an atomic layer deposition (ALD) process, a plasma assisted atomic layer deposition process (PEALD), and an electron beam (e-beam) assisted deposition process (see Vincent, column 4, lines 30-36).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Rusli and Nguyen, and further in view of Nishiyama (US 5,429,995).
Regarding claim 17, Vincent in view of Rusli and Nguyen teaches the method of claim 15.
Vincent discloses wherein depositing the dielectric material comprises performing a plasma enhanced CVD deposition process (see Vincent, column 4, lines 30-36).
Vincent does not explicitly disclose an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW.
Nishiyama teaches an electron bean excited plasma CVD (see Nishiyama, column 15, lines 27-40). Thus Nishiyama teaches an e-beam deposition process, assisting plasma CVD deposition. Nishiyama teaches an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW (see Nishiyama, FIG. 21, column 2, lines 61-68; column 15, line 27 to column 16, line 19).
Vincent and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Vincent with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming the dielectric layer (see Nishiyama, column 15, lines 27-40).
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee et al., Characteristics of low-κ SiOC films deposited via atomic layer deposition, Thin Solid Films 645 (2018) 334–339) in view of Lin (US 2007/0020952).
Regarding claim 21, Lee discloses a method, comprising: 
providing a substrate; 
depositing, on the substrate, using an atomic laver deposition (ALD) process, a dielectric comprising a first k-value greater than about 3.0 and less than about 3.9, a first material with a first atomic concentration, a first carbon atomic concentration, and a first volumetric density (see Lee, 1.1, 2.3).
Lee does not explicitly disclose
a substrate with a contact layer comprising first conductive structures;
depositing, on the contact layer, a dielectric;
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; 
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment.
Lin teaches providing a substrate with a contact layer comprising first conductive structure (22); depositing, on the contact layer, a dielectric (26) (see Lin, FIG. 1, [0020]-[0021]);
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density;
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; exposing the dielectric to a plasma treatment (see Lin, [0023]-[0027], [0032]-[0033], [0037]: the treatment removes porogen from the deposited dielectric, thus changes overall atomic concentration, while the deposited dielectric itself with its carbon composition remains the same; the UV and plasma treatment are performed at elevated temperature, which would densify the film and increase density of the film, see Lee, 2.3).
Lee and Lin are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include a substrate with a contact layer comprising first conductive structure; depositing, on the contact layer, a dielectric; treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric, exposing the dielectric to a plasma treatment, as taught by Lin, in order to lower k value (see Lin, [0037]).
Lin does not explicitly teach first conductive structures. However, the limitation is mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP § 2144.04.
Lin does not explicitly teach after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment. . However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330. See also, MPEP § 2144.04.
Regarding claim 22, Lee in view of Lin teaches the method of claim 21.
Lee discloses wherein treating the deposited dielectric further comprises exposing the deposited dielectric to a thermal process comprising annealing temperatures (400 °C) between about 100 °C and 500 °C in one or more of a helium gas, argon gas, nitrogen gas, hydrogen gas, carbon monoxide gas, carbon dioxide gas, nitrous oxide gas, and combinations thereof (see Lee, 2.3).
Regarding claim 23, Lee in view of Lin teaches the method of claim 22.
Lin teaches wherein exposing the deposited dielectric to the plasma treatment occurs at a temperature (see Lin, [0025]-[0027]: 200 °C) equal to or lower than that of the thermal process (400 °C, see discussion on claim 22 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Regarding claim 26, Lee in view of Lin teaches the method of claim 22.
Lin teaches wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam (see Lin, [0023]-[0024]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.

Response to Arguments
Applicant's arguments filed on 04/06/2022 have been fully considered but they are not persuasive. 
In applicant’s remarks, page 8, applicant argues that the limitation “a second volumetric density greater than the first volumetric density” of claim 21 has support in the specification. Applicant cites paragraphs 28, 29, 31 and 33 for supporting the limitation.
In response, the Office notes that the above paragraphs only describe denser dielectric layer or densifying dielectric layer. However, the specification as originally filed did not provide description on what measured quantity or unit is for “denser” or “densifying”. The specification did not describe volumetric density is a quantity or unit in reference for “denser” or “densifying”. 
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811